Allowable Subject Matter
Claim 4 is allowed.
The following is an examiner’s statement of reasons for allowance: Park (US 2012/0270139) is the closest prior art of recode. However, Park is silent to wherein the layer comprising PrxCoyO3 would also comprise Ce0.9Gd0.1O2 as instantly claimed. Therefore, the instant claimed invention as a hole is deemed novel and contributes to the advancement of solid oxide fuel cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN R OHARA/Examiner, Art Unit 1724